Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8/6/2020.  These drawings are accepted.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a stepping motor comprising: a primary bearing rotatably supporting one end portion in the axial direction of the rotor, and a secondary bearing rotatably supporting the other end portion in the axial direction of the rotor, wherein magnetic permeability of the secondary bearing is higher than that of the primary bearing, the rotor includes multiple magnetic poles on an outer circumferential surface along a circumferential direction of the rotor, and an outer diameter Dr of the rotor, an outer diameter DB of a portion of the secondary bearing which is facing the rotor, and a pitch P of the multiple magnetic poles of the rotor are set to satisfy the following relationship: (Dr - P) =< DB =< Dr  as recited in claim 1.  Claims 2-8 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/31/2021
/DANG D LE/Primary Examiner, Art Unit 2834